  Case 20-04773      Doc 39    Filed 10/05/20 Entered 10/06/20 07:22:56             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     20-04773
Debbie M. Downie                            )
                                            )               Chapter: 13
                                            )
                                                            Honorable Jacqueline P Cox
                                            )
                                            )
               Debtor(s)                    )

                     ORDER ON DEBTOR'S MOTION TO MODIFY PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given to the parties entitled thereto:

   It is hereby ORDERED that:

  1. The Debtor's plan payment is decreased to $300 per month

  2. The plan base is $14,131.10




                                                         Enter:


                                                                   Honorable Jacqueline Cox
Dated: October 05, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Alexander Preber
 IARDC#6324520
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 847-520-8100
